IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42407

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 324
                                                 )
       Plaintiff-Respondent,                     )   Filed: January 27, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
CRYSTAL SPRING LEE,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Christopher S. Nye, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Crystal Spring Lee pled guilty to possession of a controlled substance.           I.C. § 37-
2732(c)(1). The district court sentenced Lee to a unified term of four years, with a minimum
period of confinement of two years. However, the district court retained jurisdiction and sent
Lee to participate in the rider program. Thereafter, the district court relinquished jurisdiction and
ordered execution of Lee’s original sentence. Lee filed an I.C.R 35 motion, which the district
court denied. Lee appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
                                            1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Lee’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Lee’s Rule 35
motion is affirmed.




                                              2